Citation Nr: 1635369	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for emphysema.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence (private medical opinion), for which he waived initial review by the RO in an October 2015 written statement.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board considers Veteran unrepresented in the instant appeal as there is no power of attorney associated with the claims file despite an indication at the hearing that it had been made a part of the file.  If he wishes to have representation in future claims, he should submit a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).


FINDINGS OF FACT

1.  The Veteran's COPD is related to his military service.

2.  The Veteran's emphysema is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for emphysema have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

At the October 2015 Board hearing, the Veteran contended that his lung disability is due in-service exposure to battery acid fumes, asbestos, radiation, and chemicals, while serving as a torpedo man in the Navy on the U.S.S. Frontier.  He further asserted that his duties included cutting, torching, and welding, and that he slept directly under the battery locker for torpedoes and breathed lead acid fumes from the batteries while they charged.

The Veteran's service personnel records show that he served as an ordnanceman in the U.S. Navy, to include service on the U.S.S. Frontier.  In view of this evidence, the Board finds that the Veteran was exposed to at least some amount of environmental hazards during his active military service.

The Veteran's service treatment records are negative for respiratory problems except for treatment for common colds.  The Veteran's separation examination revealed normal results, to include normal lungs and chest and normal chest x-ray.

After service, a private pulmonologist, R. P.-A., M.D., in an October 2014 letter, stated that she had seen the Veteran for the past three years and opined that he had stage 4 COPD, asthma, and emphysema that are "directly related/service connected."  Dr. P.-A. explained that the Veteran's "breathing noxious chemicals and fumes has exposed him to different lung damaging agents, including asbestos, battery acids, red lead and zinc chromate.  Likewise, explosives and exposure to nuclear radiation."

In a February 2015 VA opinion, the examiner indicated that she did not perform an in-person examination and reported that, based on a review of available records, the Veteran had diagnoses of COPD and emphysema, a subtype of COPD.  Regarding the relation of such condition to service, the examiner stated that the Veteran's "current COPD/emphysema is most likely due to his chronic smoking and less like than not incurred in or related to his exposure to noxious chemicals, fumes, battery acids, red lead, zinc chromate, and explosives during service."

The VA examiner, who provided the February 2015 opinion, provided additional opinions in May 2015.  In a May 2015 VA examination report and disability benefits questionnaire, the examiner indicated performing an in-person examination and again concluded, in relevant part, that the Veteran's COPD (subtype emphysema) is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and is most likely due to chronic smoking.

The Board notes that, at the Board hearing, the Veteran contended that the VA examiner based the negative opinion on an incorrect smoking history.

The Veteran also submitted another private opinion, dated October 2015, from W.N., M.D.  In such opinion, Dr. W.N. stated that the Veteran was his patient in California from 1990 to 2005, and while records of his treatment no longer exist, Dr. W.N. remembers the Veteran well.  Dr. W.N. acknowledged the Veteran's smoking history and opined "his respiratory symptoms exceeded what [Dr. W.N.] would have expected for a man his age for just damage from the cigarettes alone."  He further opined that the Veteran's reported history of in-service exposure to smoke and acid fumes would explain the additional degree of respiratory impairment that the Veteran was experiencing and that "it is 80% likely that more than half of his pulmonary disease is service connected."

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion regarding the service-related nature of the Veteran's current respiratory disabilities.  Based on the facts of this specific case, the Board finds that the multiple favorable opinions are more substantial on the nexus question.  Whereas the unfavorable opinions from the VA examiner relied on an arguably incorrect factual foundation regarding the Veteran's smoking history, the favorable opinions, particularly the October 2015 opinion, appear to consider the Veteran's smoking history while concluding that his in-service exposure to fumes/chemicals contributed to his current respiratory disabilities.  Accordingly, the favorable opinions are based on a legally sound factual foundation, and the underlying rationale is explained, even if only briefly, making them stronger evidence.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On applying the benefit-of-the-doubt doctrine, where reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise, service connection for COPD and emphysema is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for COPD is granted.

Service connection for emphysema is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


